
	
		I
		112th CONGRESS
		2d Session
		H. R. 6207
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Ms. Slaughter (for
			 herself, Mr. Hinchey,
			 Mr. Grijalva, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Task Force on
		  Environmental Health Risks and Safety Risks to Children.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Task Force Act of
			 2012.
		2.Task Force on
			 Environmental Health Risks and Safety Risks to Children
			(a)EstablishmentThe Secretary of Health and Human Services
			 and the Administrator of the Environmental Protection Agency, acting jointly,
			 shall establish and maintain a permanent task force, to be known as the Task
			 Force on Environmental Health Risks and Safety Risks to Children (in this Act
			 referred to as the Task Force).
			(b)MembershipThe
			 Task Force shall be composed of the following officials (or their
			 designees):
				(1)The Secretary of
			 Health and Human Services, who shall serve as a Co-Chair of the Task
			 Force.
				(2)The Administrator
			 of the Environmental Protection Agency, who shall serve as a Co-Chair of the
			 Task Force.
				(3)The Secretary of Education.
				(4)The Secretary of
			 Labor.
				(5)The Attorney
			 General of the United States.
				(6)The Secretary of
			 Energy.
				(7)The Secretary of
			 Housing and Urban Development.
				(8)The Secretary of
			 Agriculture.
				(9)The Secretary of
			 Transportation.
				(10)The Secretary of
			 Defense.
				(11)The Secretary of
			 the Interior.
				(12)The Director of
			 the Office of Management and Budget.
				(13)The Chair of the
			 Council on Environmental Quality.
				(14)The Chair of the
			 Consumer Product Safety Commission.
				(15)Such other
			 officials of Federal departments and agencies as the Secretary of Health and
			 Human Services and the Administrator of the Environmental Protection Agency,
			 acting jointly, may designate or invite (as appropriate) to serve on the Task
			 Force.
				(c)StakeholdersThe Secretary of Health and Human Services
			 and the Administrator of the Environmental Protection Agency, acting jointly,
			 shall, as appropriate, invite representatives of stakeholders to attend
			 meetings of the Task Force, appear before the Task Force, and file statements
			 with the Task Force, subject to such requirements as the Secretary and
			 Administrator may determine.
			(d)FunctionsThe Task Force shall recommend to the
			 President and the Congress Federal strategies for addressing environmental
			 health risks and safety risks to children in the United States, within
			 projected budgetary limits, including the following:
				(1)Adoption of action plans, including
			 multiyear and annual priorities, to address the principal environmental health
			 risks and safety risks to children.
				(2)Initiatives that
			 the Federal Government has undertaken or will undertake in addressing the
			 principal environmental health risks and safety risks to children.
				(3)Recommendations on how to improve
			 cross-agency implementation of actions, including cross-agency budgeting, to
			 address environmental health risks and safety risks to children.
				(4)Recommendations
			 for a coordinated research agenda for the Federal Government to address
			 environmental health risks and safety risks to children.
				(5)Recommendations
			 for appropriate partnerships among Federal, State, local, and tribal
			 governments and the private, academic, and nonprofit sectors.
				(6)Proposed ways to
			 enhance public outreach and communication to assist families in evaluating
			 environmental health risks and safety risks to children and in making informed
			 consumer choices.
				(7)Proposed ways to
			 strengthen the data system in order to identify and track development of
			 rulemakings and other actions to ensure they comply with current policy on
			 evaluating environmental health risks and safety risks to children.
				(e)Reports
				(1)Biennial
			 reportsNot later than July 31, 2013, and biennially thereafter,
			 the Task Force shall submit to the President and the Congress, make publicly
			 available, and disseminate widely a report including—
					(A)the strategies
			 developed and updated under subsection (d);
					(B)in the case of
			 reports subsequent to the first report, a description of the accomplishments of
			 the Task Force since the preceding report;
					(C)current national
			 priorities for addressing environmental health risks and safety risks to
			 children in the United States and any related emerging issues;
					(D)updates on Federal
			 research findings and research needs regarding environmental risks and safety
			 risks to children;
					(E)information
			 submitted to the Task Force by Federal departments and agencies for inclusion
			 in the report;
					(F)appropriate
			 recommendations by the Children’s Health Protection Advisory Committee;
			 and
					(G)information
			 submitted by stakeholders for inclusion in the report.
					(2)Additional
			 reportingIn addition to the biennial reports under paragraph
			 (1), the Task Force—
					(A)may, as
			 appropriate, submit to the President and the Congress such additional reports
			 and updates as necessary;
					(B)shall make any
			 such reports and updates publicly available; and
					(C)shall disseminate
			 widely any such reports and updates.
					(f)Meetings
				(1)In
			 generalThe Task Force shall meet at least annually.
				(2)NoticeThe Task Force shall—
					(A)publish in the
			 Federal Register timely notice of each upcoming meeting of the Task Force;
			 and
					(B)provide for other
			 types of public notice to ensure that all interested persons receive timely
			 notice of each upcoming meeting of the Task Force.
					(3)Minutes
					(A)In
			 generalThe Task Force shall record and maintain detailed minutes
			 of each meeting of the Task Force, including—
						(i)the
			 meeting agenda;
						(ii)a
			 record of the persons present;
						(iii)a
			 complete and accurate description of matters discussed at the meeting and
			 conclusions reached; and
						(iv)copies of all
			 reports received, issued, or approved by the Task Force in connection with the
			 meeting.
						(B)Public
			 availability; copyingThe Task Force shall make such minutes
			 available for public inspection and copying.
					(C)AccuracyThe
			 Co-Chairs of the Task Force shall certify the accuracy of all such
			 minutes.
					(g)Termination of
			 existing task forceThe Task Force on Environmental Health Risks
			 and Safety Risks to Children established by Executive Order 13045 (April 21,
			 1997) is hereby terminated.
			(h)Authorization of
			 appropriationsTo carry out this Act, there are authorized to be
			 appropriated such sums as may be necessary for fiscal year 2013 and each
			 subsequent fiscal year.
			
